UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-1311


BOUBACAR BARRY,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 30, 2010               Decided:   October 14, 2010


Before AGEE and      DAVIS,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Yurika S. Cooper, IMMIGRATION LAW GROUP, PC, Washington, D.C.,
for Petitioner. Tony West, Assistant Attorney General, Carl H.
McIntyre, Assistant Director, John J. W. Inkeles, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Boubacar Barry, a native and citizen of Sierra Leone,

petitions for review of an order of the Board of Immigration

Appeals     (“Board”)     dismissing     his    appeal   from   the   immigration

judge’s order denying his applications for asylum, withholding

from    removal   and      withholding        under   the    Convention     Against

Torture (“CAT”).        We deny the petition for review.

             Barry’s asylum application was denied because it was

untimely     filed      and    he     failed    to    establish    extraordinary

circumstances or changed conditions warranting the late filing.

Under   8    U.S.C.   §    1158(a)(3)     (2006),      the   Attorney     General’s

decision regarding whether an alien has complied with the one-

year time limit for filing an application for asylum or has

established     changed       or    extraordinary     circumstances     justifying

waiver of that time limit is not reviewable by any court.                      See

Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir. 2009), cert.

denied, 130 S. Ct. 1048 (2010); Niang v. Gonzales, 492 F.3d 505,

510 n.5 (4th Cir. 2007).             In any event, Barry fails to raise any

challenge to the Board’s finding that his asylum application was

untimely.     Thus, even if this court had jurisdiction to review

that part of the Board’s decision, Barry has waived review.                    See

Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)

(failure to raise a challenge in an opening brief results in



                                          2
abandonment of that challenge); Edwards v. City of Goldsboro,

178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).

            An alien who has filed an untimely asylum application

is still potentially eligible for the relief of withholding of

removal.     To establish eligibility for withholding of removal,

an alien must show a clear probability that, if he was removed

to his native country, his “life or freedom would be threatened”

on a protected ground.              8 U.S.C. § 1231(b)(3)(A) (2006); see

Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).                         A “clear

probability” means that it is more likely than not that the

alien would be subject to persecution.                 INS v. Stevic, 467 U.S.

407, 429-30 (1984).            The protected ground must be a central

reason    for    being    targeted      for     persecution.          See    Quinteros-

Mendoza v. Holder, 556 F.3d 159, 164 (4th Cir. 2009).                              Unlike

asylum,    withholding        of    removal     is   mandatory    for        anyone   who

establishes that his “life or freedom would be threatened . . .

because of [his] race, religion, nationality, membership in a

particular      social    group,      or   political     opinion.”             8   U.S.C.

§ 1231(b)(3)(A) (2006).             A determination regarding eligibility

for   withholding        of   removal      is    conclusive      if     supported     by

substantial      evidence      on    the   record     considered        as    a    whole.

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

            Credibility        findings        are   reviewed     for        substantial

evidence.       A trier of fact who rejects an applicant’s testimony

                                           3
on credibility grounds must offer a “specific, cogent reason”

for doing so.         Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)

(internal quotation marks omitted).                    “Examples of specific and

cogent    reasons      include    inconsistent         statements,         contradictory

evidence,       and   inherently    improbable         testimony[.]”          Tewabe      v.

Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks omitted).         This court accords broad, though not unlimited,

deference       to    credibility       findings       supported      by     substantial

evidence.        Camara    v.    Ashcroft,       378   F.3d   361,    367        (4th   Cir.

2004).     If the immigration judge’s adverse credibility finding

is based on speculation and conjecture rather than specific and

cogent reasoning, however, it is not supported by substantial

evidence.       Tewabe, 446 F.3d at 538.

            We conclude that the adverse credibility finding is

supported        by    substantial       evidence.            Given        the     adverse

credibility finding, we further conclude that the record does

not    compel    a    different    result       with   regard   to    the     denial     of

withholding of removal.             We also note that Barry has waived

review of the denial of withholding under the CAT by failing to

raise any challenge to the denial in his opening brief.                                 See

Ngarurih, 371 F.3d at 189 n.7.

            We deny the petition for review.                       We dispense with

oral    argument      because     the    facts     and    legal      contentions        are



                                            4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                    5